Moore, J.
The defendants cut and carried away a quantity of wild marsh grass, which grew on the S. E. ¿ of section 23, in the township of Clarence, Calhoun county, Mich. The plaintiff sued them in an action of trespass. ■ The trial judge directed a verdict in favor of the defendants. The plaintiff appeals.
*467The accompanying plat will aid in understanding the situation.
The plaintiff has-the record title to the N. E. {: of section 26, which is a fractional quarter section, containing, according to the government survey, a little less than 32 acres. The balance of the quarter section was wild marsh land. The United States has never granted the title to the S. E. J of section 23 to any one. The N. E. £ of section 26 does not touch the shore of any lake or stream. So far as the record discloses, the land where the trespass was committed was uninclosed wild land. The only act of which complaint is made is the cutting and carrying away of wild grass growing in its natural state.
The plaintiff claims he has some rights as riparian owner, because the land adjoined the N. E. J of section 26, to which he had record title. He was wrong in this contention. Palmer v. Dodd, 64 Mich. 474.
The plaintiff now complains that he was not allowed to show title to the land by possession. The record does not show that he made his offer in such a manner, or took such exceptions, as entitle him to have the action of the court in that respect reviewed.
Judgment is affirmed.
Long, C. J., Grant and Montgomery, JJ., concurred. Hooker, J., did not sit.